DETAILED ACTION

1. It is hereby acknowledged that 16/521354the following papers have been received and placed of record in the file: Remark date 07/24/19  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
4.  Claims 1- 19 are objected to because of the following informalities: Claims 1, 7, 10, 16 and 19 recite ,”…the second area identity does not belong to a current area list of the terminal…”. It is unclear what is considered the current area list of the terminal.  The specification discloses “  when the terminal enters a cell served by the base station from a cell of the second communications standard, and the information broadcast by the base station includes a second area identity that does not belong to a current area list of the terminal, initiate an area update to the core network of the second communications standard, where the second area identity is used to identify an area used, in the second communications standard, for location management for a terminal” (see paragraph [0033]). The specification does not seem to provide further explanation . Appropriate correction is required.



Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-19 are rejected under 35 U.S.C. §103 as being unpatentable over Hedberg(US 2014/0038620A1) in view of (W020166208997)  RYU et al(US 2018/0184246A1) used for mapping,  

Regarding claim 1, Hedberg teaches a communication method, the method comprising:
receiving, by a terminal, information broadcast by a base station, wherein the information comprises a first area identity and a second area identity, (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6) wherein the first area identity is used to identify an area used for location management for a terminal in a first communications standard, and wherein the second area identity is used to identify an area used for location management for a terminal in a second communications standard; (see Hedberg paragraph[0005], [0046] –[0047] explains terminal determines a track area code TAC with the identified network identity PLMN ID)  and when the terminal enters a cell served by the base station from a cell of the second communications standard, (see Hedberg paragraph  [0049] explains entering cell and receiving multiple PLMN IDs and TACs)  and when the second area identity does not belong to a current area list of the terminal, (see Hedberg paragraph [0008] explains TAC not include in TA list, terminal initiates a tracking area, paragraph [0047] explains terminal determines TAC and PLMN ID and whether it is necessary to track area or not, [0050] determines which TAC  is associated with identified PLMN by using predefined mapping scheme)  
 initiating, by the terminal, an area update to a core network of the second communications standard. (see Hedberg paragraphs [0008],[0047],[0050] explains  that is necessary to update its tracking area after finding that it has entered a new tracking area)  

However analogous art RYU explains inter and intra-PLMN and inter-node signaling as well as cells with different bandwidth (see paragraph [0058],[0102], [0110],[0124],[0207] Fig.1) further explains TAC of changed cell does not belong to TAI list of UE(paragraph [0377]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include Zaus preventing request toward a mobile network.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve low mobility  and paging error in a network (see paragraph [0021],[0022])  

Regarding claim 2, Hedberg taught  the method according to claim 1, as described above.  The modified Hedberg further teaches wherein the method further comprises:
   sending, by the terminal, a first indication information element to the base station,
wherein the first indication information element is used to indicate that the area update initiated by the terminal is initiated to the core network of the second communications standard. (see Hedberg paragraph[0005], [0047] explains update a tracking area or not based on tac and PLMN ID, see RYU paragraph [0276]-[0278], Fig.1)

Regarding claim 3, Hedberg taught  the method according to claim 1, as described above.  The modified Hedberg further teaches wherein when the terminal enters the cell served by
the base station from the cell of the second communications standard, the method further comprises:


Regarding claim 4, Hedberg taught  the method according to claim 3, as described above.  The modified Hedberg further teaches wherein the method further comprises:
sending, by the terminal, a second indication information element to the base station, wherein the second indication information element is used to indicate that the area update
initiated by the terminal is initiated to the core network of the first communications standard. (see Hedberg paragraph [0005],[0007],[0047] explains sending paging and tracking area update messages, TAU)

Regarding claim 5, Hedberg taught  the method according to claim 1, as described above.  The modified Hedberg further teaches wherein a format of the first area identity is different from that of the second area identity.(see Hedberg paragraph [0005],[0039] explains SIBs,  PLMN IDs and TACs)  

Regarding claim 6,  Hedberg taught  the method according to claim 1, as described above.  The modified Hedberg further teaches wherein the base station supports connectivity to a core network of the first communications standard and the core network of the second communications standard.(see Hedberg paragraph [0005] explains radio node with 

Regarding claim 7, Hedberg teaches a communication method, the method comprising:
broadcasting, by a base station, a first area identity and a second area identity, (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6)  wherein the base station supports connectivity to a core network of a first communications standard and a core network of a second communications standard, (see Hedberg paragraph[0005], [0046] –[0047] explains terminal determines a track area code TAC with the identified network identity PLMN ID)   wherein the first area identity is used to identify an area used for location management for a terminal in the first communications standard, and wherein the second area identity is used to identify an area used for location management for a terminal in the second communications standard;
when a terminal enters a cell served by the base station from a cell of the second communications standard (see Hedberg paragraph  [0049] explains entering cell and receiving multiple PLMN IDs and TACs)  and when the second area identity does not belong to a current area list of the terminal, receiving, by the base station, a first area update request from the terminal; (see Hedberg paragraph [0008] explains TAC not include in TA list, terminal initiates a tracking area, paragraph [0047] explains terminal determines TAC and PLMN ID and whether it is necessary to track area or not, [0050] determines which TAC  is associated with identified PLMN by using predefined mapping scheme)   and

While Hedberg explains the use of different technologies (paragraph [0005]) and can be understood to the different protocol standards for cells does not explicitly disclose this		
However analogous art RYU explains inter and intra-PLMN and inter-node signaling as well as cells with different bandwidth (see paragraph [0058],[0102], [0110],[0124],[0207] Fig.1)  further explains TAC of changed cell does not belong to TAI list of UE(paragraph [0377])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include Zaus preventing request toward a mobile network.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve low mobility  and paging error in a network (see paragraph [0021],[0022])  

Regarding claim 8,    Hedberg taught  the method according to claim 7, as described above.  The modified Hedberg further teaches wherein the method further comprises:
receiving, by the base station, a first indication information element from the terminal,
wherein the first indication information element is used to indicate that the area update initiated by the terminal is initiated to the core network of the second communications standard; and
wherein the sending, by the base station, the first area update request to the core network of the second communications standard comprises:
sending, by the base station, the first area update request to the core network of the second communications standard according to the first indication information element.

Regarding claim 9,    Hedberg taught  the method according to claim 7, as described above.  The modified Hedberg further teaches wherein a format of the first area identity is different from that of the second area identity.

Regarding claim 10, Hednber teaches a communications device, applied to a terminal and comprising at least one processor and a memory coupled to the at least one processor and storing instructions for execution by the at least one processor, the instructions instructing the at least one processor to:
receive information broadcast by a base station, wherein the information comprises a first area identity and a second area identity, (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6)    wherein the first area identity is used to identify an area used for location management for a terminal in a first communications standard, and wherein the second area identity is used to identify an area used for location management for a terminal in a second communications standard; (see Hedberg paragraph[0005], [0046] –[0047] explains terminal determines a track area code TAC with the identified network identity PLMN ID)   and
initiate, when the terminal enters a cell served by the base station from a cell of the second communications standard and when the second area identity does not belong to a current area list of the terminal, (see Hedberg paragraph [0008] explains TAC not include in TA list, terminal initiates a tracking area, paragraph [0047] explains terminal determines TAC and PLMN ID and whether it is necessary to track area or not, [0050] determines which TAC  is associated with identified PLMN by using predefined mapping scheme)   an area update to the core network of 
While Hedberg explains the use of different technologies (paragraph [0005]) and can be understood to the different protocol standards for cells does not explicitly disclose this		
However analogous art RYU explains inter and intra-PLMN and inter-node signaling as well as cells with different bandwidth (see paragraph [0058],[0102], [0110],[0124],[0207] Fig.1) further explains TAC of changed cell does not belong to TAI list of UE(paragraph [0377])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include Zaus preventing request toward a mobile network.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve low mobility  and paging error in a network (see paragraph [0021],[0022])  

Regarding claim 11, Hedberg taught  the device according to claim 10, as described above.  The modified Hedberg further teaches wherein the instructions instruct the at least one processor to send a first indication information element to the base station, wherein the first indication information element is used to indicate that the area update is initiated to the core network of the second communications standard. (see Hedberg paragraph[0005], [0047] explains update a tracking area or not based on tac and PLMN ID, see RYU paragraph [0276]-[0278], Fig.1)

Regarding claim 12, Hedberg taught  the device according to claim 10, as described above.  The modified Hedberg further teaches wherein, when the terminal enters the cell served by the base station from the cell of the second communications standard, the instructions further instruct the 


Regarding claim 13,  Hedberg taught  the device according to claim 12, as described above.  The modified Hedberg further teaches wherein the instructions further instruct the at least one processor to send a second indication information element to the base station, wherein the second indication information element is used to indicate that the area update is initiated to the core network of the first communications standard. (see Hedberg paragraph [0005],[0007],[0046])

Regarding claim 14,  Hedberg taught  the device according to claim 10, as described above.  The modified Hedberg further teaches wherein a format of the first area identity is different from that of the second area identity. .(see Hedberg paragraph [0005],[0039] explains SIBs,  PLMN IDs and TACs)  

Regarding claim 15,    Hedberg taught  the device according to claim 10, as described above.  The modified Hedberg further teaches wherein the base station supports connectivity to a core network of the first communications standard and the core network of the second communications standard. (see Hedberg paragraph [0005], see  Ryu paragraph [0058],[0102], [0110], Fig.1)  


broadcast a first area identity and a second area identity, wherein the base station supports connectivity to a core network of a first communications standard and a core network of a second communications standard, (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6)  wherein the first area identity is used to identify an area used for location management for a terminal in the first communications standard, and wherein the second area identity is used to identify an area used for location management for a terminal in the second communications standard; (see Hedberg paragraph[0005], [0046] –[0047] explains terminal determines a track area code TAC with the identified network identity PLMN ID)  
receive, when a terminal enters a cell served by the base station from a cell of the second communications standard and when the second area identity does not belong to a current area list of the terminal, a first area update request from the terminal;  (see Hedberg paragraph[0005], [0046] –[0047] explains terminal determines a track area code TAC with the identified network identity PLMN ID)  and send the first area update request to the core network of the second communications standard. (see Hedberg paragraphs [0008],[0047],[0050] explains  that is necessary to update its tracking area after finding that it has entered a new tracking area)  
While Hedberg explains the use of different technologies (paragraph [0005]) and can be understood to the different protocol standards for cells does not explicitly disclose this		

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include Zaus preventing request toward a mobile network.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve low mobility  and paging error in a network (see paragraph [0021],[0022])  


Regarding claim 17, Hedberg taught  the device according to claim 16, as described above.  The modified Hedberg further teaches wherein the instructions instruct the at least one processor to receive a first indication information element from the terminal, wherein the first indication information element is used to indicate that the area update is initiated to the core network of the second communications standard. (see Hedberg paragraph[0005], [0047] explains update a tracking area or not based on tac and PLMN ID, see RYU paragraph [0276]-[0278], Fig.1)

Regarding claim 18,  Hedberg taught  the device according to claim 16, as described above.  The modified Hedberg further teaches wherein a format of the first area identity is different from that of the second area identity. (see Hedberg paragraph [0005],[0039] explains SIBs,  PLMN IDs and TACs)  


 receiving information broadcast by a base station, wherein the information comprises a
first area identity and a second area identity,  (see Hedberg paragraph [0017],[0046] terminal receiving system information that comprises multiple operator and multiple operator specific tracking area codes, Fig.1, 6) wherein the first area identity is used to identify an area used for location management for a terminal in a first communications standard, and wherein the second area identity is used to identify an area used for location management for a terminal in a second communications standard; (see Hedberg paragraph[0005], [0046] –[0047] explains terminal determines a track area code TAC with the identified network identity PLMN ID)  
 initiating, when a terminal enters a cell served by the base station from a cell of the
second communications standard (see Hedberg paragraph  [0049] explains entering cell and receiving multiple PLMN IDs and TACs) and when the second area identity does not belong to a current area list of the terminal, (see Hedberg paragraph [0008] explains TAC not include in TA list, terminal initiates a tracking area, paragraph [0047] explains terminal determines TAC and PLMN ID and whether it is necessary to track area or not, [0050] determines which TAC  is associated with identified PLMN by using predefined mapping scheme)   an area update to the core network of the second communications standard. (see Hedberg paragraphs [0008],[0047],[0050] explains  that is necessary to update its tracking area after finding that it has entered a new tracking area)  
While Hedberg explains the use of different technologies (paragraph [0005]) and can be understood to the different protocol standards for cells does not explicitly disclose this		

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hedberg to include Zaus preventing request toward a mobile network.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve low mobility  and paging error in a network (see paragraph [0021],[0022])  

    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/GERALD A SMARTH/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        

.